DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2020 has been entered.

This Office Action is in reply to Applicants’ correspondence of 08/24/2020.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put this application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is NON-FINAL.


Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
In the reply filed on 10/01/2018 Applicants elected the combination of genes that is GRM4 and RANBP, and the co-morbidity that is 22q11.2 deletion or duplication syndrome without traverse (MPEP § 818.01(a)).


Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (i.e.:  the claim is directed to non-elected genes), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/01/2018.

Priority
As set forth on pages 2-3 of the Office Action of 12/19/2018, the effective date of the instant application is the filing date of the instant application, which is 06/15/2015.

Withdrawn Claim Rejections - 35 USC § 112 – New Matter
The rejection of claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on page 3 of the Office Action of 08/23/2019 is withdrawn in light of the amendments to the claims.

Withdrawn Claim Rejection - Improper Markush grouping

The rejection of claims under the judicially approved "improper Markush grouping" doctrine, as set forth on pages 3-7 of the Office Action of 08/23/2019, is withdrawn in light of the amendments to the claims. 
Withdrawn Claim Rejections - 35 USC § 112 - Indefiniteness
The rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on page 7 of the Office Action of 08/23/2019, is withdrawn in light of the amendments to the claims.

New Claim Rejections - 35 USC § 112 - Indefiniteness
Claims 1, 4, 5, 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are unclear over recitation of the phrase “which is a duplication CNV in RANBP1 located within chromosomal region chr22:20107729-20117344”, as recited in claim 1, in reference to a copy number variation indicated in genotyping data.  It is unclear what Applicants intend for the required CNV to be, or include, or encompass, or be limited to.  The phrase “in RANBP1” would seem to indicate that the duplication is contained within the RNABP1 gene (i.e.:  the duplicated region of the genome does not extend beyond the gene).  But where the phrase recites “located within chromosomal region chr22:20107729-20117344” the requirements become unclear because recited coordinates are not either representative of the RANBP1 gene locus, nor are they defining a region that is “in RANBP1.  The RNABP1 gene is located in chr22:20,105,024-20,114,704 (i.e.:  according to UCSC Genome Browser on Human Feb. 2009 (GRCh37/hg19) Assembly, as relevant to the assembly noted in figure of the Remarks of 08/24/2020).  Thus the genomic region recited in the claims is not itself “in 

Maintained Claim Rejections - 35 USC § 112 – Written Description
Newly Applied as Necessitated by Claim Amendments
Claims 1, 4, 5, 8 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The written description requirement of 35 USC 112 is relevant to several aspects of the claimed methods:
	Initially the breadth of the structures encompassed by the copy number variations (CNVs) of the claims are noted.  The claims encompass correlating any type of duplication CNV in RNABP1 with a diagnosis of ASD.  The claims thus encompass patients that have the CNV (i.e.: duplication or deletion) of any amount (i.e.:  any sized locus) of genomic material that includes any portion (e.g.:  upstream regulatory regions, downstream regulatory regions, coding regions, introns) of the RNABP1 gene as recited in claim 1.
Where the rejected claims thus encompass a large variety of different structures within a subject’s genome, the particular teachings of the specification as originally filed 
Where the specification discloses only the methods of analysis, and a single particular example of a CNV related to the recited gene, such a disclosure is not itself a description of the members of the genus by structure, or physical and/or chemical characteristics.  Common structural attributes of the species in the genus are not described.  And no correlation between naturally occurring CNV structures and their common function (i.e.:  present in a subject in need of treatment of ASD) is disclosed.
The genomic locus of RANBP1 is known in the prior art, but this prior art knowledge of a naturally occurring genomic loci is not a practical way to describe the full extent of the claimed subgenus because finding a naturally-occurring CNV in RANBP1 could be successful only empirically. 

The nature of alleles and mutations, such as CNV loci, is that they are variant structures, and in the present state of the art, the structure of one CNV does not provide guidance to the existence or structure of other alleles or mutations.  And in the instant case the specification does not provide structure of the relevant CNVs.  In other words, the existence and structure of CNVs in RANBP1 are not predictable from the disclosure of the specification as originally filed. 

Another aspect of the claimed methods that is relevant to the written description requirement of 35 USC 112 is the treatment of ASD in a human patient comprising administering a therapeutically effective amount of fasoracetam (NS-105) to the patient.  But neither the specification as originally filed, nor the related art, provide the skilled artisan with guidance as to how to use the required compound (i.e.:  fasoracetam) to treat the recited pathology (i.e.: ASD).  The skilled artisan does not know how much (e.g.: 10mg, 600mg) fasoracetam should be administered, in what form it should be administered (e.g.: an oral pill, a liquid injection), how often in should be administered (e.g.: once a week, twice a day).  The skilled artisan does not know who should receive the drug (e.g.:  children, the elderly), or what symptoms (e.g.:  obsessive compulsive disorder, generalized anxiety disorder) might be treated.  And while the specification provides (e.g.:  p.38), that CNVs in the disclosed genes are sensitive and specific biomarkers for selecting and treating ADHD due to defective mGluR pathways, and that drug candidates that specifically activate the mGluRs may be potentially relevant therapeutics, such a general teaching is not a disclosure of how to treat ASD with a therapeutically effective amount of fasoracetam.
In this regard it is noted that Childress et al (2016) teaches that the effective treatment of pathologies in humans using fasoracetam was not yet established as of the effective filing date of the instant methods (e.g.:  p.470 - 5.16. Fasoracetam (NFC-1/NS 105)).



Thereby, a showing of how to potentially identify CNVs, or to investigate fasoracetam as a therapeutic for ASD is not sufficient to establish that Applicants were in possession of the invention as broadly claimed.

Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 112 for a lack of an adequate written description of the claimed subject matter in the specification as originally filed.  Applicants arguments (in the Remarks of 02/24/2020, 04/08/2020, and 08/24/2020) are relevant to the instant rejection.  The Remarks have been fully considered but are not persuasive to withdrawn the rejection.  
With regard to the rejection as it is applied to the required step of “administering a therapeutically effective amount of fasoracetam to the patient, thereby treating ASD in the patient”, Applicants have argued (p.14 of the Remarks of 02/24/2020) that administration of fasoracetam (also known as NS-105) was known in the art.  Applicants cite Kumagai et al (1999) to support the argument.  However the teachings of the cited reference are directed to a pharmacokinetic (the branch of pharmacology concerned with the movement of drugs within the body) study of NS-105 in patients based on age.  The reference does not teach how administration of the drug can be performed to in 
Applicants have also argued (p.14 of the Remarks of 02/24/2020) that the specification clearly states finding a CNV in any gene listed in Fig. 15 indicates a diagnosis of ASD, and that Fig. 15 lists RANBP and the chromosomal region affected by the CNV identified in the examples.  Applicants further argue that because the specification defines a CNV as a deletion or duplication of 1kb or more, the specification clearly conveys possession of the claims invention.  The argument is not persuasive.  The specification does not appear to disclose any duplication CNV other than the specifically disclosed duplication of 9,615 bases in Chr22 that is the duplication of 20,107,729-20,117,344.  There is no indication in the specification as originally filed that Applicants were in possession of any RNABP1 related duplications other than the duplication that is described as dup:chr22:20,107,729-20,117,344.  And while Applicants may argue (e.g.: p.5 of the Remarks of 04/08/2020) that claims are amended to address the RANBP1 duplication disclosed in the specification, the Examiner maintains that, as the claims are addressed in the instant Office Action under 35 USC 112 as unclear, the claims do not recite detecting a duplication CNV that is a duplication of chr22:20,107,729-20,117,344.
Applicants have further provided a figure (p.7-8 of the Remarks of 08/24/2020) of duplications and deletions in the chromosome 22q11.21 locus.  Applicants argue that, in view of the “confirmatory guidance” of the figure and the guidance of the specification, 
Nonetheless, in considering the information presented in the Remarks of 08/24/2020 it is noted that it is unclear what the source of the information is, and whether or not this data/information was in known in the related art or in Applicants’’ possession at the time the specification was originally filed.  Furthermore, where the specification teaches a particular CNV that is a duplication of chr22:20,107,729-20,117,344 the provided figure does not seem to flow from any information in the specification as originally filed.  Consider that the figure provides that the minimal critical region is chr22:19227275-20171251(hgl9/GRCh37) as represented in the patient with chip ID: 4605242036_R01C02.  The figure thus provides a region that is 943,976 bases in length that is the “minimal critical region” that may include the region recited in the claims, but does not provide that any portion smaller than the 943,976 base region is indicative of ASD.  Additionally it is noted that while Applicants have focused on the presence of RANBP1 in the “minimal critical region” of the figure of the remarks, the 943,976 base region of the figure in fact includes a plurality of other genes.  And so the provided information does not provide an adequate written description of the claimed subject matter.
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634